DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed June 15, 2021 has been entered.  Claims 1-20 remain pending in the application.  Applicant’s amendments have overcome double patenting rejection and 35 USC §112 claim rejections.  Claim 1 remains rejected by Sacks (US 2005/0186015) as described below.  In addition, independent claims 7 and 17 remain rejected as being unpatentable over Sacks (US 2005/0186015) in view of Shahabdeen (US 2014/0022917) as described below.  Therefore, claims 1-20 still remain rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Sacks (US 2005/0186015). 
Regarding Claim 1, Sacks discloses a handle (Fig. 1, item 2); a mop head assembly (Fig. 1, item 8) attached to the handle; a sensor (Fig. 1, item 11, para. 0038) configured to measure a usage characteristic of the mop and generate a usage 
Sacks does not explicitly state the processor compares the usage measurement signal with a threshold and when the threshold is exceed transform the usage measurement signal to usage information.  The application specification does not define “usage information” therefore the examiner has taken the broadest reasonable interpretation of this phrase. However, Sacks does teach and disclose monitoring the usage measurement of the mop and a threshold for a how many times the mop has been washed (para. 0021, 0023, 0038, and 0041) before requiring replacement.  Thus Sacks, teaches a usage measurement signal, a threshold, and usage information which is monitored at the IT system which determines when a mop requires servicing (para. 0021, 0023, 0038, 0041). It would have been obvious to one of ordinary skill in the art at the time the invention was filed that Sacks discloses and teaches a usage measurement signal with a threshold and when the threshold is exceed transform the usage measurement signal to usage information to either notify the mop head needs to be changed or that the room is cleaned.


Regarding Claim 2, Sacks discloses a sensor configured to measure motion of the mop (Fig. 1, item 11,para. 0038). And the processor is further configured to compare the measured motion with a motion threshold or a template motion profile (para. 0007, 0013-0014, 0021, 0023, 0038, and 0041, IT system counts the number of times the mop head is swept across the floor and when it reaches a set number or threshold, it signals the user by stopping the application of cleaning fluid).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sacks as applied to claim 2, in view of Conrad (US 2014/0259510). 
Regarding Claim 3, Sacks does not explicitly state an accelerometer attached to the mop.  However, Conrad teaches an accelerometer attached to a mop (Fig. 1, item 22, para. 0084-0085).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sensor of Sacks to be an accelerometer as in Conrad, because this allow the user to monitor the movement of the mop to ensure proper cleaning of the floor by the user.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sacks as applied to claim 2, in view of Ling (CN 203366133).
Regarding Claim 4, Sacks does not explicitly state a gyroscope attached to the mop.  However, Ling teaches a gyroscope attached to a mop (Fig. 1, item 3, translation page 1).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to the mop of Sacks with a gyroscope as in Ling, because this allow the user to monitor the movement of the mop to ensure proper cleaning of the floor.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sacks as applied to claim 1, in view of Gans (US 2011/0132413).
Regarding Claim 5, Sacks does not explicitly state a pressure sensor attached to the mop.  However, Gans teaches a pressure sensor attached to a mop (Fig. 3, item 70, para. 0012-0013).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to the mop of Sacks with a pressure sensor as in Gans, because this allows monitoring of the mop head to ensure it is making contact with the floor to perform proper cleaning of the surface.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sacks as applied to claim 1, in view of Scolari (US 2014/0259516).
Regarding Claim 6, Sacks does not explicitly state a sensor configured to measure moisture attached to the mop.  However, Scolari teaches a sensor configured to measure moisture (para. 0020-0021).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to the mop of Sacks with a sensor configured to measure moisture as in Scolari, because this allows the monitoring of the wetness of the mop head to ensure enough cleaning liquid is constantly being used to ensure a floor is thoroughly cleaned.
Claims 7, 8, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shahabdeen (US 2016/0179065).
Regarding Claim 7, Shahabdeen discloses a system for monitoring cleanliness of a retail store (para. 0027, system can be used in commercial, industrial, or residential buildings thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed that this system could be used in a retail store), a server (Fig. 1, 
Regarding Claim 8, Shahabdeen does not explicitly state that a message is transmitted by the server to a store clerk, a store manager, or an equipment service company but does provide means to send notifications to supervisors or janitors (paras. 0006-0008 and 0021-0029).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed that if messages can be sent to a supervisor or janitor that a message could also be sent to a clerk, a manager, or equipment company when items are running low or to signal lack of cleanliness.  Additionally, that the system could be used in a store since the system can be used in a commercial building. 
Regarding Claim 15, Shahabdeen discloses at least one sensor configured to measure the amount of paper towels or toilet paper remaining in a dispenser (Fig. 1, item 102, para. 0018).
Regarding Claim 19, Sacks in view of Shahabdeen does not explicitly state an employee can adjust cleanliness thresholds in the retail store.  However, an employee .

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shahabdeen as applied to claim 7, in view of Sacks (US 2005/0186015) and Apte et al. (US 2014/0022917), hereinafter Apte.
Regarding Claim 9, Shahabdeen does not explicitly state that one sensor is configured to measure a location of the mop.  However, Sacks teaches the location of a mop (Fig. 1, item 1, para. 0006 & 0023, which teaches the concept of monitoring the location of the mop in a specific room).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the system of Shahabdeen with a sensor to measure the location of a mop as in Sacks, because this allow the user to monitor where all the mops are located and which rooms have been cleaned.  However, if a more specific location of the mop is needed, then a sensor placed on the mop can be used to triangulate the location of the mop as taught by Apte (Fig. 10, paras. 0059-0061, teaches triangulation of a mop).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the system of Shahabdeen with a sensor to measure the exact location of a mop as in Apte, because 
Regarding Claim 16, Shahabdeen does not explicitly state that the one sensor comprises three sensors located at different positions and the server is configured to triangulate a location of the mop based on the three sensors.  However, Sacks teaches at least one sensor configured to measure a location of a mop (Fig. 1, item 1, paras. 0006 & 0023, which teaches the concept of monitoring the location of the mop in a specific room which could use three sensors).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the system of Shahabdeen with three sensors to measure the location of a mop as in Sacks, because this allow the user to monitor where all the mops are located and which rooms have been cleaned.  However, if a more specific location of the mop is needed, then at least one sensor comprises three sensors located at different positions and the server is configured to triangulate a location of the mop based on the three sensors, a sensor placed on the mop can be used to triangulate the location of the mop as taught by Apte (Fig. 10, paras. 0059-0061, use of three sensors to triangulate location of the mop).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the system of Shahabdeen with three sensors to measure the exact location of a mop as in Apte, because this allow the user to find all mops in a building, ensuring one is not lost because of misplacement.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shahabdeen in view of Sacks and Apte as applied to claim 9, in further view of Gans (US 2011/0132413).
Regarding Claim 10, Shahabdeen in view of Sacks and Apte does not explicitly state a pressure sensor attached to a mop.  However, Gans teaches a pressure sensor attached to a mop (Fig. 3, item 70, paras. 0012-0013).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to the mop in Shahabdeen in view of Sacks and Apte with a pressure sensor on a mop as in Gans, because this allow the user to monitor the mop and ensure that a room has been cleaned with proper contact of the mop against the floor surface to perform proper cleaning or indicate that user is pressing too hard on the surface which waste energy.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shahabdeen as applied to claim 7, in view of Coulthard (US 6972677).
Regarding Claim 11, Shahabdeen does not explicitly state a sensor configured to measure water overflow.  However, Coulthard teaches a sensor configured to measure water overflow (Fig. 2-20, Col. 17, lines 65-67).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the system of Shahabdeen with an over flow sensor as in Coulthard, because this allow the user to monitor for leaks in the building and prevent water damage.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shahabdeen as applied to claim 7, in view of Drammeh (US 8344893).
Regarding Claim 12, Shahabdeen does not explicitly state a sensor configured to measure door usage.  However, Drammeh teaches a sensor configured to measure door usage (Fig. 1, item 18, Col. 7, lines 5-55).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the system of Shahabdeen with a sensor configured to measure door usage as in Drammeh, because 
Regarding Claim 13, Shahabdeen does not explicitly state a sensor configured to measure sink usage.  However, Drammeh teaches a sensor configured to measure sink usage (Fig. 1, item 22, Col. 7, lines 5-55).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the system of Shahabdeen with a sensor configured to measure sink usage as in Drammeh, because this allow the user to monitor usage of a sink to see whether or not there is a plumbing issue if the sink is not being used.
Regarding Claim 14, Shahabdeen does not explicitly state a sensor configured to measure toilet usage.  However, Drammeh teaches a sensor configured to measure toilet usage (Fig. 1, item 21, Col. 7, lines 5-55).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the system of Shahabdeen with a sensor configured to measure toilet usage as in Drammeh, because this allow the user to monitor usage of a toilet to see whether or not it is occupied or unoccupied.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sacks (US 2005/0186015) in view of Shahabdeen (US 2016/0179065).
Regarding Claim 17, Sacks discloses a server (Fig. 1, item 18), at least one sensor coupled with a mop configured to transmit mop usage characteristics to the server (Fig. 1, item 11, para. 0038-0040, 0043), wherein the server is configured to 
Sacks does not explicitly state that the server is configured to transmit a message, wherein the message includes information offered to a consumer in the retail store.  However, Shahabdeen discloses the server is configured to transmit a message, wherein the message includes information offered to a consumer in the retail store (paras. 0008, 0021-0024, 0027, system can be used in commercial, industrial, or residential buildings thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed that this system could be used in a retail store.  In addition the janitors or supervisors that receive the SMS message on their phones of the stores cleanliness could be located in the retail store.  As consumer is not defined in the claim or specification, the examiner has taken the broadest reasonable interpretation of its meaning.  Thus the supervisor or janitor would also be considered and defined as consumers since every human is a consumer of something.  In addition, there is nothing stopping the supervisors or janitors from also buying something in the retail store while they also receive SMS message on the stores cleanliness.  Also nothing impeding a shopper in the store from seeing the phone of the janitor as the janitor reads the SMS message in the retail store). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the mop and system of Sacks with the ability to transmit a message, wherein the message includes information offered to a consumer in the retail store as in Shahabdeen, because this allow the janitor  to monitor whether or not a store has been cleaned and how much product is still left in the room while they are located in the retail store. 
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sacks in view of Shahabdeen as applied to claim 17, in further view of Apte.
Regarding Claim 18, Sacks discloses at least one sensor configured to measure a location of a mop (Fig. 1, item 1, paras. 0006 & 0023, which teaches the concept of monitoring the location of the mop in a specific room).  However, if a more specific location of the mop is needed, then at least one sensor comprises three sensors located at different positions and the server is configured to triangulate a location of the mop based on the three sensors, a sensor placed on the mop can be used to triangulate the location of the mop as taught by Apte (Fig. 10, paras. 0059-0061).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the mop and system of Sacks as modified by Shahabdeen with three sensors to measure the exact location of a mop as in Apte, because this allow the user to find all mops in a building, ensuring one is not lost because of misplacement.
Regarding Claim 20, Sacks in view of Shahabdeen does not explicitly state an employee can adjust cleanliness thresholds in the retail store.  However, an employee can adjust cleanliness thresholds in the retail store as taught by Apte (Fig. 5).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Sacks as modified by Shahabdeen with the ability of an employee to adjust cleanliness thresholds in the retail store as in Apte, because this allow the individual store to set their own cleanliness limits depending on the merchandise, a pet store might want more cleaning done then a clothing store.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy B. Brady whose telephone number is           (571) 270-5176.  The examiner can normally be reached on Monday - Thursday 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J. Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/TIMOTHY B BRADY/Examiner, Art Unit 3723                                                                                                                                                                                                        07/14/2021




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723